           Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 1 of 41                                FILED
                                                                                               2019 Nov-19 AM 09:05
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

QBE CORPORATE LIMITED,                           *
                                                 *
       Plaintiff,                                *
                                                 *      CIVIL ACTION NO. _______________
v.                                               *
                                                 *
LKLEE, LLC,                                      *
                                                 *
       Defendant.                                *
                                                 *

                                          COMPLAINT

       Plaintiff QBE Corporate Limited (“QBE”) is one of Certain Underwriters at Lloyd’s,

London (“Underwriters”) who subscribed to two policies of insurance (Policy No. 63946 and

Policy No. 63966, collectively, the “Policies”) issued to Defendant LKLEE, LLC (“LKLEE”),

insuring LKLEE’s buildings and business personal property and providing coverage for loss of

business income and rental income. QBE files this complaint for a declaratory judgment that

QBE has no obligation under the Policies to pay LKLEE any further amounts due to LKLEE’s

failure and/or refusal to comply with its post-loss obligations under the Policies; to pay LKLEE

for any alleged storm-related damage to its buildings beyond the amount QBE has already paid

LKLEE for such damage; to pay LKLEE for any damage to its business personal property; or to

pay LKLEE for any loss of business income or rental income. This complaint also seeks a

declaratory judgment that the Policies are void and LKLEE’s claims forfeited due to LKLEE’s

fraud, and asks the Court to render a judgment for such other, further, or different relief in favor

of QBE as may be warranted, the premises stated herein considered. QBE’s complaint is based

on the following:




PD.27401719.1
              Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 2 of 41



                                 PARTIES AND JURISDICTION

         1.       Plaintiff QBE is a corporation organized and existing under the laws of England,

with its registered office and principal place of business in London, England. QBE is the sole

capitol provider to Syndicate 1886, which is one of many syndicates that transact business in the

marketplace known as Lloyd’s of London. Underwriters, including QBE through Syndicate

1886, subscribed to Policy No. 63946, issued to LKLEE, LLC for the policy period October 6,

2017 to October 6, 2018, and also subscribed to Policy No. 63966, issued to LKLEE, LLC for

the policy period October 6, 2017 to October 8, 2018.            QBE, through Syndicate 1886,

underwrote 21.5% of each of these Policies, and thus subscribed to 21.5% of the risk on the

Policies. Policy No. 63946 insures 16 buildings up to a certain limit for each building, with such

limits ranging from $16,930.00 to $900,000.00, and also provides coverage for loss of business

income and rental income with respect to 11 buildings up to a certain limit for each building,

with such limits ranging from $420.00 to $130,810.00. Policy No. 63966 insures business

personal property located in two buildings, up to a limit of $50,000.00 for one building and

$500,000.00 for the other. LKLEE has demanded payment of, among other things, (a) the policy

limits for damage to six buildings, totaling $2,165,730.00, (b) the policy limits for loss of

business income (including rental income) from five buildings, totaling $153,354.00, and (c)

$191,461.20 for damage to business personal property. Though Underwriters, for reasons stated

herein, do not owe these amounts, QBE’s 21.5% share of the amounts demanded is $465,631.95

for damage to the buildings, $32,971.11 for loss of business income, and $41,164.16 for damage

to business personal property, for a total of $539,767.22. Based on the above, QBE is entitled to

maintain this action without joining the other subscribers to the Policies and without regard to

their citizenship. See Corfield v. Dallas Glen Hills, LP, 355 F.3d 853, 864 (5th Cir. 2003);



                                                  2
PD.27401719.1
              Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 3 of 41



Underwriters at Lloyd’s, London v. Osting-Schwinn, 613 F.3d 1079, 1091-92 (11th Cir. 2010)

(dicta agreeing with and endorsing holdings in Corfield and similar cases).

         2.       Defendant LKLEE, LLC is a limited-liability company organized and existing

under Alabama law, with its principal place of business in Decatur, Alabama. The members of

LKLEE, LLC are Lisa Kay Lee and James Isaac Lambert. Lisa Kay Lee and James Isaac

Lambert are citizens of Alabama; therefore, LKLEE, LLC is a citizen of Alabama.

         3.       The amount in controversy exceeds $75,000.00, exclusive of interest and costs.

         4.       The Court has jurisdiction of this action under 28 U.S.C. § 1332(a)(2), because

the matter in controversy exceeds $75,000.00, exclusive of interest and costs, and because the

action is between a citizen of a state and a citizen or subject of a foreign state.

                                               FACTS

         5.       In or about 2017, LKLEE acquired a large tract of property at 401 14th Street,

Decatur, Alabama 35601, upon which 16 buildings were located. The largest building, a two-

story structure with 29,000 square feet, housed a business called Skate Castle. LKLEE took over

this business when it bought the property. The Skate Castle building included a roller-skating

rink, arcade, laser-tag room, party rooms, and a snack bar, and a residential apartment. The site

also had an outdoor mini-golf course. Other buildings were used as retail stores, office space,

storage space, and self-storage units. One building was a residence.

         6.       Underwriters subscribed to Policy No. 63946, issued to LKLEE, LLC for the

period October 6, 2017 to October 6, 2018, and also subscribed to Policy No. 63966, issued to

LKLEE, LLC for the policy period October 6, 2017 to October 8, 2018. Policy No. 63946

(hereafter the “Building Policy,” attached as Exhibit “A”) insured the 16 buildings and also

provided coverage for loss of business income and rental income as to 11 buildings including the



                                                   3
PD.27401719.1
              Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 4 of 41



Skate Castle building. Policy No. 63966 (hereafter the “Business Personal Property Policy,”

attached as Exhibit “B”) insured business personal property located in the Skate Castle building

and one other building.

         7.        In February 2017, before LKLEE bought the property, and again in December

2017, the Building Department of the City of Decatur (hereafter “Building Department”) and/or

the Alabama State Fire Marshall notified LKLEE’s member and manager, Lisa Kay Lee, that

LKLEE had to submit a Life Safety Plan, prepared by a licensed architect, for approval before

LKLEE could perform any remodeling or renovation of the Skate Castle building. The Building

Department or the Fire Marshall issued a stop-work order to LKLEE in February 2018,

apparently due to LKLEE’s proceeding with work without an approved Life Safety Plan.

         8.        On or about April 3, 2018, a storm reportedly damaged the roof of the Skate

Castle building and some of the other buildings on LKLEE’s property. Wind speeds of 43 m.p.h.

were recorded in Decatur, with a maximum wind gust of 72 m.p.h.

         9.        On April 19, 2018, the Fire Marshall and/or Building Department conducted an

inspection of the Skate Castle building and met with Lisa Kay Lee. The Fire Marshall found

multiple Fire Code violations and that LKLEE had modified the building without a Life Safety

Plan. The Fire Marshall’s memorandum summarizing the inspection states:

         Such issues include, but are not limited to:

         •      Total rearrangement of Kitchen, with addition of pizza ovens (no
                hood/suppression systems)
         •      Upstairs front area that used to be office now had what appeared to be full
                living conditions noted (Bathroom, Clothing, Bedding) along with an office.
         •      A 2-tiered laser tag room, that was once an outside storage room upon the last
                FM/Building Dept. inspection.
         •      Need for removal of door latches, and need for EXIT signage/Emergency
                Illumination at the rear (Bouncy) area.
         •      Multiple extension cords/strips in use throughout the facility.



                                                    4
PD.27401719.1
             Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 5 of 41



         •      Need for Fire Alarm and/or Sprinkler System in certain areas (to be dictated
                by Code and the Design Professional)

         We discussed the findings with Ms. Lee, and expressed. again the primary need to
         have a Design Professional go through the facility and understand from her what
         her wishes were to do in the facility, so this could be done safely and with
         appropriate permitting. She advised us someone was coming from a firm that
         afternoon to follow-up on the life safety sheet. Ms. Lee was advised that failure to
         comply could result with [Alabama State Fire Marshall] Pilgreen issuing an order
         to close the facility. She was advised that she nor anyone else should be living on
         the premises….

         As of yesterday afternoon, we received a group text that we should receive a pdf
         copy of a life safety plan by Monday. If we do not receive these plans within a
         timely manner, I think our next course of action would be to see how FM Pilgreen
         wishes to proceed. My biggest concern is the fire hazard due to the huge amount
         of improper electrical, and being used as a residence. There’s so much stuff in
         this upstairs area it would be near impossible to exit if on fire….

There is no mention in the Fire Marshall’s memorandum of any damage from the April 3, 2018

storm.

         10.       On April 20, 2018, the Building Department sent LKLEE a letter stating:

         This letter is in response to a site visit conducted on 4/20[/]18 at your location at
         approximately 11 o’clock A.M. At the time of this visit you were informed of the
         pending action that will be taken at your location in response to the life safety
         violations witnessed during multiple visits from various departments within the
         City and State.

         •      Multiple times you were informed of the requirement to provide a “life Safety
                Plan” to perform the modifications that you were issued a Stop Work Order-
                for on 2/28/18
         •      Due to the lack of a “life Safety Plan” and your modification to this area you
                were informed not to use the “Laser Tag Arena” until this plan has been
                provided, proper building permits issued, and any additional work required by
                the plan has been completed
         •      You were also informed to de-energize any none essential circuits that were
                added without permits, these circuits include but are not limited to: Pizza
                Ovens, upstairs residential area, and kitchen area
         •      All areas with exposed electrical wiring must be made safe with proper covers
         •      All extension cords used to power loungers must be removed and put into
                proper electrical outlets before this area can be used.
         •      All added lighting that was improperly placed on the trampoline and gyro
                chair must he removed before these areas can be used.


                                                    5
PD.27401719.1
             Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 6 of 41



         •      At this time with the magnitude of the alterations to the building and the lack
                of a life safety plan the occupancy will be limited to 100 occupants for the
                entire building. this also include staff.
         •      Until the building can be made safe, you must provide a fire watch at all times
                during your times of operation and records of this watch must be maintained

         If a life safety plan is not received by 12 o’clock PM Monday April 23’d 2018,
         and the beginnings of the permit process began; we will have no choice but to
         begin the proceedings of revoking the-current certificate of occupancy and
         removing utilities-from the building.

There is no mention in the Building Department’s letter of any damage from the April 3, 2018

storm.

         11.       On or about April 26, 2018, LKLEE, through its insurance agent, first notified

Underwriters that the April 3, 2018 storm had damaged its property – specifically that the “roof

on skate ring [sic]” sustained “roof damage” and was “leaking.”

         12.       On or about April 27, 2018, the Building Department sent LKLEE a letter

confirming that LKLEE had agreed to voluntarily close Skate Castle to the general public

effective that day at 1:00 p.m. The Fire Marshall summarized that “[t]he short of it is that [the

building] will have a fully operational fire alarm system and the electrical concerns will be fixed

before [Skate Castle] is allowed to open back up.”

         13.       Despite the issues noted by the Fire Marshall and Building Department and their

having advised LKLEE that failure to comply with their directives could or would result in their

closing Skate Castle, after LKLEE submitted its insurance claim, LKLEE maintained that it had

to close Skate Castle due to the storm on April 3, 2018, and claimed loss of business income in

addition to building damage. Also, on May 14, 2018, LKLEE claimed damage to the Skate

Castle building’s fire-alarm system, HVAC units, sound system, and other electronic and

network systems and contents. LKLEE also claimed lost rental income from other buildings as a

result of damage from the storm.


                                                    6
PD.27401719.1
           Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 7 of 41



         14.      Underwriters appointed Cramer, Johnson, Wiggins & Associates, Inc. (“CJW”)

to administer LKLEE’s claim, and VeriClaim, Inc. (“Vericlaim”), an independent adjuster, to

investigate and adjust the claim. Underwriters also engaged independent consultants to assist

with the investigation and adjustment, including a forensic meteorologist with Atlantic States

Weather, Inc. (“ASW”) and various experts with Madsen, Kneppers & Associates, Inc.

(“MKA”), a construction-consultant-and-engineering firm.

         15.      MKA inspected all buildings on LKLEE’s property, except two as to which

LKLEE claimed no wind damage, on May 31-June 1, 2018. Lisa Kay Lee, LKLEE’s member

and manager, and Jerry L. Smith of LKLEE’s contractor Jerry L. Smith & Associates, Inc.

(“Smith”) were present for the inspection. Of the 14 buildings inspected, MKA either observed

or was shown photographs of “minimal wind related damage to the exterior envelopes of” five

buildings including the Skate Castle building, water-affected wall paneling, stained ceiling tiles,

and wet ceiling insulation in certain parts of the Skate Castle building, and stained ceiling tiles in

one or more other buildings. Carpet on interior floors and walls of the Skate Castle building that

reportedly sustained water damage as a result of the April 3, 2018 storm had been removed, and

LKLEE also advised MKA that LKLEE had replaced water-damaged ceiling tiles. MKA also

observed deteriorated or rotten wood and other damage or signs of damage from long-term water

intrusion. MKA observed no wind-related damage to the other nine buildings.

         16.      Prior to the inspection on May 31-June 1, 2018, LKLEE had the interior, wood-

framed, residential apartment at the south end of the Skate Castle building demolished and

removed.        LKLEE advised MKA that LKLEE removed the apartment as directed by city

officials as a result of water damage affecting the structural integrity of the apartment.




                                                  7
PD.27401719.1
           Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 8 of 41



         17.    During the inspection on May 31-June 1, 2018, LKLEE presented MKA with a

May 10, 2018 estimate by LKLEE’s contractor, Smith, for $417,043.00, and later submitted a

June 4, 2018 estimate by Smith for $676,015.00. These estimates, however, included items

LKLEE wanted repaired, replaced, or installed, whether related to the April 3, 2018 storm or not.

For example, the estimates included complete removal and replacement of the roofs of buildings

that sustained only minimal wind-related damage from the storm, complete removal and

replacement of the roofs of other buildings that had not been damaged by the storm, repairs to

the skate-rink floor that pre-existed the storm, repairs to Skate Castle’s marquee sign not

damaged by the storm, installation of the new fire-alarm system required by the Fire Marshall

and Building Department, and replacing ceramic tile in the Skate Castle building’s bathrooms.

         18.    During the inspection on May 31-June 1, 2018, LKLEE claimed damage to “DJ

booth electronics,” massage chairs, roller skates, and laser-tag systems from the storm.

         19.    During the inspection on May 31-June 1, 2018, MKA observed electricians

installing new wiring and conduit throughout the Skate Castle building, associated with the new

fire-alarm system.   LKLEE claimed that the new fire-alarm system was being installed in

response to city requirements related to water damage from the storm.

         20.    MKA conducted another inspection on June 25, 2018. MKA observed and/or was

advised that after the April 3, 2018 storm, LKLEE had repaired parts of the roof on one building

in addition to the five that MKA had initially identified as having minimal wind-related roof

damage.

         21.    At the June 25, 2018 inspection, LKLEE claimed that Skate Castle’s sound

system, lighting system, fire-alarm system, two arcade games, mobile gyro machine, two

massage chairs, and point-of-sale system were not functioning properly due to the April 3, 2018



                                                8
PD.27401719.1
           Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 9 of 41



storm. MKA inspected these and other contents, as well as HVAC units for the Skate Castle

building, previously reported as damaged. MKA found that the sound and lighting systems were

partially functioning and had no signs of water damage. MKA could not substantiate that any

disfunction was the result of water damage from the storm. MKA observed no signs of water

damage to the fire-alarm panelboards. MKA was unable to test the arcade games or mobile gyro

machine because LKLEE put them in a location distant from a power source, but saw no signs of

water damage to the games or machine. MKA and/or Vericlaim tested the massage chairs and

found them functioning properly. MKA was unable to test the components of the point-of-sale

system, which were unplugged and located in Lisa Kay Lee’s residence on the property. MKA

found no signs of water intrusion in electrical-distribution panelboards. Though two of the

HVAC units were not functioning, MKA was unable to substantiate that the April 3, 2018 storm

caused the disfunction.     The other two units were “short cycling,” which is “typical [of]

mechanical issues within the system.”

         22.    Following the June 25, 2018 inspection, MKA recommended payment for repair

or replacement of damaged portions of the roofs on the six buildings that had minimal wind-

related damage, for ceiling tiles in several buildings, and for wall panels, insulation, vinyl floor

tiles, and, based on LKLEE’s representations during the inspection, carpet on floors and walls in

the Skate Castle building that had been removed prior to the inspection.            MKA did not

recommend payment for any of the contents that LKLEE claimed to have been damaged by the

April 3, 2018 storm, or for the HVAC units. MKA’s report to VeriClaim also stated:

         Based on our review of the documentation and correspondence from the City of
         Decatur building officials, the outlined ordinance violations have no relation to
         the storm damage and repairs. The outlined violations are in response to ongoing
         life safety issues and the multiple interior building alterations completed by the
         insured after purchase of the property (which predates the April 3, 2018 storm
         event).


                                                 9
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 10 of 41



         We find the following items as observed during our inspections at the Skate
         Castle Building to be unrelated to the storm damage repair scope:

         •      Repairs/upgrades to the building electrical systems
         •      Installation of the upgraded fire alarm system
         •      Removal of the south (rear) wood framed second level apartment

         It is our understanding through review of the building official’s documentation
         that the insured voluntary closed for business in order to rectify the multiple
         violations outlined by the city officials. It is our opinion that completion of the
         specific storm damage repair scope of work would not have required closing of
         the business.

         23.    Following MKA’s June 25, 2018 inspection, on June 27, 2018, LKLEE submitted

a two-page list of contents that LKLEE claimed to have been damaged as a result of the April 3,

2018 storm. The list included, in addition to contents previously claimed as damaged and other

new items, more than 700 skates. MKA saw and photographed the fully stocked skate-rental

room during its inspections. The skates had no water damage. At another, later inspection on

October 1, 2018, MKLEE showed MKA and/or Vericlaim skates in a storage area. The skates

had no water damage.

         24.    MKA calculated the Replacement Cost Value of the damaged property for which

MKA recommended payment as $149,161.82, and the Actual Cash Value of the damaged

property as $102,508.66.      Underwriters paid LKLEE a total of $150,000.00 in good-faith

advances, pending further investigation.      MKA’s calculations and Underwriters’ payments

included an allowance for LKLEE to independently test any electrical equipment or systems that

it believed were damaged as a result of the storm, so that LKLEE, at Underwriters’ expense,

could provide any additional information to Underwriters that LKLEE wished for Underwriters

to consider. LKLEE accepted Underwriters’ payments but contended that Underwriters owed

LKLEE more than what Underwriters paid.



                                                 10
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 11 of 41



         25.       Underwriters had already, by letter from their counsel dated June 19, 2018,

requested that LKLEE produce documents related to LKLEE’s insurance claim, as required by

the provisions in Underwriters’ Policies stating that LKLEE must cooperate in Underwriters’

investigation and “[a]s often as may be reasonably required, permit us to…examine your books

and records” and “permit us to make copies from your books and records.” Counsel’s letter

specifically requested:

         1.      To the extent not already produced to Lauren Mullen at VeriClaim, copies
         of any executed lease agreement(s) and all related documentation and
         communications between the Insured and any existing or prospective tenant of the
         Insured, regarding cancellation of any lease at any building on the Subject
         Property since the Storm that the Insured claims as damage caused by the Storm,
         including full contact information for each identified existing or prospective
         tenant and the specific building at issue.

         2. To the extent not already produced to Mr. Pitts with VeriClaim, all reports,
         correspondence (including emails), other documents, photographs, or videography
         concerning or relating to any loss or damage to the Skate Castle caused by the
         Storm.

                a. To the extent not already produced to Mr. Pitts with VeriClaim, all
                reports, correspondence (including emails), other documents, photographs, or
                videography concerning or relating to any loss or damage to any other
                building at the Subject Property caused by the Storm.

         3. To the extent not already produced to Mr. Pitts with VeriClaim, all reports,
         correspondence (including emails), other documents, photographs, or videography
         concerning or relating to any loss or damage to any business personal property in
         the Skate Castle caused by the Storm.

                a. To the extent not already produced to Mr. Pitts with VeriClaim, all
                reports, correspondence (including emails), other documents, photographs, or
                videography concerning or relating to any loss or damage to any business
                personal property in any other building at the Subject Property caused by the
                Storm.

         4. A complete inventory, including quantities, costs, values and amount of loss
         claimed, of all electrical or mechanical systems or equipment in the Skate Castle
         that the Insured claims were damaged by the Storm, including but not limited to,
         the Skate Castle’s “fire alarm system ... HVAC units ... sound system ... alarm



                                                   11
PD.27401719.1
             Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 12 of 41



         system ... [and] other electronic and network systems[,]” along with any estimates
         or quotes obtained by the Insured to repair or replace those systems or equipment.

                   a. A complete inventory, including quantities, costs, values and amount
                   of loss claimed, of all electrical or mechanical systems in any other
                   building at the Subject Property that the Insured claims were damaged by
                   the Storm along with any estimates or quotes obtained by the Insured to
                   repair or replace those systems or equipment.

         5. All contracts, bills, quotes, estimates, evidences of payment, correspondence,
         and other documents concerning or relating to any work quoted or performed on
         the Skate Castle by the Insured or any contractor or other third-party since the
         Storm that the Insured claims as damage caused by the Storm.

                   a. All contracts, bills, quotes, estimates, evidences of payment,
                   correspondence, and other documents concerning or relating to any work
                   quoted or performed on any other building at the Subject Property by the
                   Insured or any contractor or other third-party since the Storm that the
                   Insured claims as damage caused by the Storm.

         6. A complete inventory of all contents in the Skate Castle that the Insured
         claims were damaged due to the Storm, including quantities, costs, values and
         amount of loss claimed.

                   a. A complete inventory of all contents in any other building at the
                   Subject Property that the Insured claims were damaged due to the Storm,
                   including quantities, costs, values and amount of loss claimed.

         7. Copies of any plans or permit applications with all supporting documentation
         submitted by the Insured to the City of Decatur in connection with the Skate
         Castle at any time since the Insured’s purchase of the Subject Property.

         8. Copies of any life safety plans obtained by the Insured or submitted by the
         Insured to the City of Decatur in connection with the Skate Castle at any time
         since the Insured’s purchase of the Subject Property.

         9. Copies of all correspondence and documents exchanged between the Insured
         and the City of Decatur concerning the evaluation, inspection, or permitting of the
         Skate Castle and any work proposed or required to be performed on the Skate
         Castle at any time since the Insured’s purchase of the Subject Property.

Also, on July 10, 2018, VeriClaim sent LKLEE an email requesting:

         •      Rent roll for each month since the date of property acquisition through the
                present.


                                                  12
PD.27401719.1
             Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 13 of 41



         •      Any monthly profit and loss statements or detail to monthly revenue and
                expenses amounts from the date of the property acquisition through the
                present.
         •      Date each of the claimed retail spaces was last occupied.
         •      All correspondence with expected tenants regarding lease terms.
         •      Copies of any executed leases for the claimed spaces, if any.
         •      Any and all communications regarding lease cancellations.

         Additionally, we ask that you please provide the following documentation related
         to the claimed business income loss at Skate Castle:

         •     Detail to weekly contract labor and internal payroll expense for the period
         of May 2018 through the present.

Also, on July 18, 2018, VeriClaim asked LKLEE to “provide any correspondence, i.e. letters,

emails, etc., from any government official or regulatory body that indicates you closed the Skate

Castle because of the 4/3/18 storm,” and to “provide…[the] names, address, phone numbers and

email addresses of any lost tenants.”

         26.       Prior to or after these requests, LKLEE produced photographs of damage to the

Skate Castle building; Smith’s estimates that included complete removal and replacement of

roofs that had not been damaged or only minimally damaged by the April 3, 2018 storm, and

other work unrelated to any storm damage; Smith’s invoices for work that was, in whole or in

part, unrelated to any storm damage; estimates by Guaranty Roofing for removal and

replacement of roofs on three buildings, at least one of which had not sustained any storm

damage; the two-page list of contents of the Skate Castle building supposedly damaged by the

storm; a document listing “Extra Expenses”; a June 7, 2018 email claiming lost rental income

from two buildings (designated in the email as Buildings 1A and 8C); a spreadsheet containing

rent-roll information for June and August 2018; a June 27, 2018 document claiming lost rent

from four buildings (designated Buildings 1A, 4H [which LKLEE’s previous email had stated

was “vacant prior to the storm”], 5A/B [as to which LKLEE’s previous email had stated, “tenant



                                                 13
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 14 of 41



still paying rent, but his business was negatively impacted by Skate Castle being closed”], and

8A/B [no lost rent claimed in LKLEE’s previous email]); and a July 2, 2018 statement from a

real-estate agent stating that “[p]rior to the storm damage on April 3rd, the following

properties…were expected to be leased at Fair Market Value or greater, for a leasing period of 2-

5 years[:] 4H [which LKLEE’s previous email had stated was “vacant prior to the storm”], 1A,

8C, 2B [as to which LKLEE’s previous email had stated, “no loss of income as not leased”], 2A

[same statement as regarding 2B], 6A/B [as to which LKLEE’s previous email had stated, “no

damage”],” and that the agent was “unable to procure signed leases from expected tenants

following the extensive storm damage” because the “potential tenants would not sign leases due

to uncertainties of the re-opening of Skate Castle, which would bring customers to grow their

business.”

         27.    LKLEE did not produce other documents or the inventories requested in

Underwriters’ counsel’s June 19, 2018 letter or VeriClaim’s July 10, 2018 email or July 18, 2018

letter. Counsel and VeriClaim continued to request these and other documents in subsequent

correspondence and emails to LKLEE.        LKLEE did not produce any additional documents or

the requested inventories, as required by the Policies.

         28.    By letter dated November 30, 2018, Underwriters through their counsel requested

that LKLEE submit to an examination under oath of one or more of LKLEE’s representatives, in

accordance with the provision in Underwriters’ Policies stating, “We may examine any insured

under oath,…at such times as may be reasonably required, about any matter relating to this

insurance or the claim, including an insured’s books and records.” The letter included a non-

exclusive list of 22 topics that would or might be the subject of inquiry at the examination, and

advised LKLEE that counsel would conduct the examination at the Courtyard Marriott in



                                                 14
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 15 of 41



Decatur on December 19, 2018 at 9:30 a.m. The letter also requested that LKLEE produce

certain additional documents at least seven days prior to the examination.

         29.    By email dated December 3, 2018, Lisa Kay Lee of LKLEE advised

Underwriters’ counsel that “I will not meet in such circumstances, without an attorney, which I

have not engaged,” and that “I do not have the funds nor the time to find and prepare an attorney

for December 19.” By email dated December 4, 2019, Ms. Lee advised Underwriters’ counsel

that “[a]s I previously stated, I do not have the funds, NOR WOULD THERE BE SUFFICIENT

TIME, for me to engage an attorney that would have time to go over all the documents by

December 19.”

         30.    By email dated December 18, 2018, Underwriters’ counsel notified LKLEE that

counsel was rescheduling the examination under oath for January 17, 2019 at 9:30 a.m. at the

Courtyard Marriott in Decatur. Counsel’s email also once again asked that LKLEE produce the

documents previously requested, at least seven days before the examination under oath.

         31.    By email dated January 16, 2019, Lisa Kay Lee of LKLEE notified Underwriters’

counsel, “I think I made it clear I am not in the position, financially, to ‘lawyer up’ for a sworn

testimony.”

         32.    By letter dated January 17, 2019, Underwriters’ counsel notified LKLEE that

counsel was rescheduling the examination under oath for February 6, 2019 at 9:30 a.m. at the

Courtyard Marriott in Decatur.

         33.    By email dated February 5, 2019, Lisa Kay Lee of LKLEE advised Underwriters’

counsel, “do not continue to request I meet for sworn testimony, without me being able to afford

an attorney, which I CANNOT afford.”

         34.    By letter dated February 8, 2019, Underwriters’ counsel notified LKLEE:



                                                15
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 16 of 41



         Underwriters renew their request for and urge LKLEE to produce the documents
         and information previously sought in our June 8, June 19, July 12, September 27,
         2018, November 30, 2018, December 18, 2018, and January 17, 2019 letters on
         behalf of Underwriters and in Vericlaim’s June 24, July 18, and November 7,
         2018 correspondence on behalf of Underwriters, as required under the Policies.
         Underwriters likewise renew their request for and urge LKLEE to present for
         EUO, as required under the Policies. Should LKLEE fail to produce the requested
         documentation or fail to respond in writing to bo.williams@phelps.com by
         Friday, February 15, 2019, advising of LKLEE’s agreement to present for EUO,
         Underwriters will have no choice but to conclude their investigation and
         evaluation and consider these failures as a breach of the Policies’ cooperation
         clauses and of the Policies’ enumerated EUO and document production
         requirements, which could result in denial of LKLEE’s Claims under the Policies
         and Alabama law.

(Emphasis added).

         35.    LKLEE failed to respond to counsel’s letter by February 15, 2019 (or thereafter),

thereby refusing to provide an examination under oath. Nor did LKLEE produce any additional

documents.

         36.    By letter dated May 9, 2019 (attached as Exhibit “C”), Underwriters’ claim

administrator, CJW, notified LKLEE of Underwriters’ claim decision. CJW advised LKLEE

that LKLEE failed to cooperate with Underwriters’ claim investigation, failed to produce

documents and inventories as required by the Policies, and failed and refused to submit to an

examination under oath as required by the Policies. CJW also noted that Underwriters had paid

LKLEE $150,000.00 in previous good-faith advances for building damage, and advised LKLEE

that Underwriters had actually overpaid LKLEE’s claim because Underwriters owed less than

$75,000.00 as a result of coinsurance penalties provided for in Underwriters’ Policies; that

Underwriters also had no obligation to pay Replacement Cost Value but only Actual Cost Value

unless and until LKLEE actually made repairs, and not all repairs had been made; and that

Underwriters denied any further payment for damage to LKLEE’S buildings. CJW also advised

LKLEE that Underwriters denied payment of LKLEE’s claims for loss of business income and


                                               16
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 17 of 41



rental income because, “[b]ased on Underwriters’ investigation, LKLEE did not sustain any such

loss due to “necessary ‘suspension’ of [LKLEE’s] ‘operations…caused by direct physical loss”

or caused by or resulting from a “Covered Cause of Loss.” CJW also advised LKLEE that

Underwriters denied payment of LKLEE’s claims for damage to business personal property

because “Underwriters’ investigation does not substantiate [LKLEE’s business personal

property] Claim for any loss or damage allegedly sustained during the April 3, 2018 storm from

a Covered Cause of Loss.” CJW also advised LKLEE that Underwriters reserved the right to

deny coverage, declare the Policies void, or seek reimbursement for previous payments made to

LKLEE on account of violations of the Policies’ “Concealment, Misrepresentation or Fraud”

condition and “Fraudulent Claim Clause.”

          A JUSTICIABLE CONTROVERSY EXISTS WHICH THE COURT MAY
              RESOLVE BY RENDERING A DECLARATORY JUDGMENT

         37.    On November 4, 2019, counsel for LKLEE disputed Underwriters’ denying

LKLEE’s claims and demanded payment of, among other things, (a) the policy limits for damage

to six buildings, totaling $2,165,730, (b) the policy limits for loss of business income from five

buildings, totaling $153,354.00, and (c) $191,461.20 for damage to business personal property.

         38.    There is an actual, existing, justiciable controversy between Underwriters and

LKLEE as to their respective rights and obligations under the Policies, which the Court may

resolve by rendering a declaratory judgment.

    QBE DOES NOT OWE ANY FURTHER PAYMENT FOR BUILDING DAMAGE,
      AND DOES NOT OWE PAYMENT FOR LOSS OF BUSINESS INCOME OR
    RENTAL INCOME OR FOR DAMAGE TO BUSINESS PERSONAL PROPERTY

         39.    The Building Policy and the Business Personal Property Policy include, among

other forms, a “BUILDING AND PERSONAL PROPERTY COVERAGE FORM,” a “CAUSES

OF LOSS — SPECIAL FORM,” a form titled “COMMERCIAL PROPERTY CONDITIONS,”


                                               17
PD.27401719.1
             Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 18 of 41



and a number of endorsements. The Building Policy also includes a “BUSINESS INCOME

(AND EXTRA EXPENSE) COVERAGE FORM.”

         40.     Section E., “Loss Conditions,” of the “BUILDING AND PERSONAL

PROPERTY COVERAGE FORM,” and § D., “Loss Conditions,” of the “BUSINESS INCOME

(AND EXTRA EXPENSE) COVERAGE FORM,” state:

         The following conditions apply in addition to the Common Policy Conditions and
         the Commercial Property Conditions.

                                                ***

         3.      Duties In The Event Of Loss Or Damage

         a.      You must see that the following are done in the event of loss or damage to
                 Covered Property:

                                                ***

                 (5)    At our request, give us complete inventories of the damaged and
                        undamaged property. Include quantities, costs, values and amount
                        of loss claimed.

                 (6)    As often as may be reasonably required, permit us to…examine
                        your books and records
         .
                 Also…permit us to make copies from your books and records.

                 (8)    Cooperate with us in the investigation or settlement of the claim.

         b.      We may examine any insured under oath, while not in the presence of any
                 other insured and at such times as may be reasonably required, about any
                 matter relating to this insurance or the claim, including an insured’s
                 books and records....

LKLEE breached the conditions requiring LKLEE to cooperate with Underwriters in the

investigation of the claim, to submit to an examination under oath, to permit Underwriters to

examine and make copies from LKLEE’s books and records, and to provide complete

inventories of the damaged property, including quantities, costs, values, and amount of loss



                                                 18
PD.27401719.1
           Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 19 of 41



claimed.        Therefore, QBE does not owe coverage or any further payment for damage to

LKLEE’s buildings, does not owe coverage or payment for LKLEE’s loss of business income or

rental income, and does not owe coverage or payment for damage to LKLEE’s business personal

property.

         41.       Section A., “Coverage,” of the “BUILDING AND PERSONAL PROPERTY

COVERAGE FORM” states that Underwriters “will pay for direct physical loss of or damage to

Covered Property at the premises described in the Declarations caused by or resulting from any

Covered Cause of Loss.” QBE does not owe coverage for any loss or damage sustained or

incurred by LKLEE that was not caused by direct physical loss or damage to Covered Property.

Such losses and damages include but are not necessarily limited to the closure of Skate Castle;

loss of business income due to closure of Skate Castle; loss of rental income from other buildings

due to closure of Skate Castle; loss as a result of having to install a new fire-alarm system in the

Skate Castle building, of having to (or electing to) remove the apartment from the Skate Castle

building, or of having to comply with other directives of the Fire Marshall or Building

Department, because none of these losses or damages were caused by direct physical loss or

damage to the Skate Castle building or other buildings.

         42.       Section A.3., “Covered Causes Of Loss,” of the “BUILDING AND PERSONAL

PROPERTY COVERAGE FORM” states: “See applicable Causes of Loss Form as shown in the

Declarations.” Likewise, § B., “Exclusions And Limitations,” states: “See applicable Causes of

Loss Form as shown in the Declarations.” Part 4. of the Declarations, under “Coverage,” states

“SEE ATTACHED SCHEDULE.” The attached Schedule identifies the applicable Causes of

Loss Form as “Special.” Thus, the “CAUSES OF LOSS — SPECIAL FORM” is the applicable

form setting forth what are Covered Causes of Loss.         QBE does not owe coverage for any



                                                19
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 20 of 41



damage sustained or incurred by LKLEE that was not caused by or did not result from a Covered

Cause of Loss.

         43.     The “CAUSES OF LOSS — SPECIAL FORM” states:

         A.      Covered Causes Of Loss

         When Special is shown in the Declarations, Covered Causes of Loss means Risks
         Of Direct Physical Loss unless the loss is:

                 1.    Excluded in Section B., Exclusions; or

                 2.    Limited in Section C., Limitations; that follow.

         B.      Exclusions

                 I.    We will not pay for loss or damage caused directly or indirectly by
                       any of the following. Such loss or damage is excluded regardless
                       of any other cause or event that contributes concurrently or in any
                       sequence to the loss.

                       a.     Ordinance Or Law

                       The enforcement of any ordinance or law:

                              (1)     Regulating the construction, use or repair of any
                                      property; or

                              (2)     Requiring the tearing down of any property,
                                      including the cost of removing its debris.

                       This exclusion, Ordinance Or Law, applies whether the loss results
                       from:

                              (1)     An ordinance or law that is enforced even if the
                                      property has not been damaged; or

                              (2)     The increased costs incurred to comply with an
                                      ordinance or law in the course of construction,
                                      repair, renovation, remodeling or demolition of
                                      property, or removal of its debris, following a
                                      physical loss to that property.

                 2.    We will not pay for loss or damage caused by or resulting from
                       any of the following:


                                                20
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 21 of 41



                                               ***

                       d.     (1)    Wear and tear;

                              (2)    Rust, corrosion,…decay, deterioration, hidden or
                                     latent defect or any quality in property that causes
                                     it to damage or destroy itself;

                                               ***

                              (6)    Mechanical breakdown, including rupture or
                                     bursting caused by centrifugal force...

                                               ***

                       f.     Continuous or repeated seepage or leakage of water that
                              occurs over a period of 14 days or more.

                                               ***

                3.     We will not pay for loss or damage caused by or resulting from
                       any of the following, 3.a. through 3.c….

                                               ***

                       b.     Acts or decisions, including the failure to act or decide, of
                              any person, group, organization or governmental body.

                       c.     Faulty, inadequate or defective:

                                               ***

                              (2)    Design, specifications, workmanship, repair,
                                     construction, renovation, remodeling…;

                                               ***

                              (4)    Maintenance;
                              of part or all of any property on or off the described premises.

         C.     Limitations

         The following limitations apply to all policy forms and endorsements, unless
         otherwise stated.




                                                21
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 22 of 41



                1.     We will not pay for loss of or damage to property, as described
                       and limited in this section. In addition, we will not pay for any loss
                       that is a consequence of loss or damage as described and limited
                       in this section.

                                            ***

                       c.     The interior of any building or structure, or to personal
                              property in the building or structure, caused by or resulting
                              from rain…, whether driven by wind or not, unless:

                              (1)     The building or structure first sustains damage by a
                                      Covered Cause of Loss to its roof or walls through
                                      which the rain…enters....

Exclusion B.1.a., “Ordinance or Law,” exclusion B.3.b., for governmental acts, and exclusion

3.c.2., for faulty, inadequate, or defective design, specifications, workmanship, repair,

construction, renovation, or remodeling, bar coverage for any loss or damage, including but not

necessarily limited to loss of business income or rental income, caused by or resulting from the

Fire Marshall’s or Building Department’s enforcement of fire or other codes or the Fire

Marshall’s or Building Department’s requiring LKLEE to install a new fire-alarm system, to

correct other code violations, to re-do or undo work done without an approved Life Safety Plan

or without other required approval or permits, to comply with the Fire Marshall’s or Building

Department’s other directives, or to comply with any other ordinance or law.             Exclusions

B.2.d.(1) and (2), and (6), for wear and tear, hidden or latent defect, any quality in property that

causes it to damage or destroy itself, and mechanical breakdown, bar coverage for the

nonfunctioning or partially functioning HVAC units and for damage to any business personal

property resulting from such causes. Exclusions B.2.d.(1) and (2), for wear and tear, decay, or

deterioration, exclusion B.3.c.(4), for continuous or repeated seepage or leakage of water that

occurs over a period of 14 days or more, exclusion B.3.c.(4), for faulty, defective, or inadequate

maintenance, and limitation C.1.c.(1), for rainwater intrusion resulting from something other


                                                  22
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 23 of 41



than a Covered Cause of Loss, bar coverage for any loss or damage that was not caused by wind

from the April 3, 2018 storm but instead by water intrusion resulting from wear and tear, decay,

or deterioration of roofing or wood, for loss or damage caused by long-term water intrusion, and

for loss or damage caused by water intrusion resulting from failure to maintain the roofing.

         44.    Section A.4., “Additional Coverages,” of the “BUILDING AND PERSONAL

PROPERTY COVERAGE FORM,” at part e., provides coverage for “Increased Cost of

Construction,” as follows:

         e.     Increased Cost Of Construction

         (1)    This Additional Coverage applies only to buildings to which the
                Replacement Cost Optional Coverage applies.

         (2)    In the event of damage by a Covered Cause of Loss to a building that is
                Covered Property, we will pay the increased costs incurred to comply with
                enforcement of an ordinance or law in the course of repair, rebuilding or
                replacement of damaged parts of that property, subject to the limitations
                stated in e.(3) through e.(9) of this Additional Coverage.

         (3)    The ordinance or law referred to in e.(2) of this Additional Coverage is an
                ordinance or law that regulates the construction or repair of buildings or
                establishes zoning or land use requirements at the described premises,
                and is in force at the time of loss.

         (4)    Under this Additional Coverage, we will not pay any costs due to an
                ordinance or law that:

                (a)    You were required to comply with before the loss, even when the
                       building was undamaged; and

                (b)    You failed to comply with.

                                                      ***

          The most we will pay under this Additional Coverage, for each described
          building insured under this Coverage Form, is $10,000 or 5% of the Limit of
          Insurance applicable to that building, whichever is less....

          The amount payable under this Additional Coverage is additional insurance.



                                                 23
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 24 of 41



         With respect to this Additional Coverage:

                (a)    We will not pay for the Increased Cost of Construction:

                       (i)     Until the property is actually repaired or replaced, at the
                               same or another premises; and

                       (ii)    Unless the repairs or replacement are made as soon as
                               reasonably possible after the loss or damage, not to exceed
                               two years. We may extend this period in writing during the
                               two years.

                                                ***

         (8)    This Additional Coverage is not subject to the terms of the Ordinance or
                Law Exclusion, to the extent that such Exclusion would conflict with the
                provisions of this Additional Coverage.

         (9)    The costs addressed in the Loss Payment and Valuation Conditions, and
                the Replacement Cost Optional Coverage, in this Coverage Form, do not
                include the increased cost attributable to enforcement of an ordinance or
                law. The amount payable under this Additional Coverage, as stated in e.
                (6) of this Additional Coverage, is not subject to such limitation.

QBE does not owe coverage for any increased costs of construction because there was no

damage to a building by a Covered Cause of Loss. QBE also does not owe coverage for any

increased costs incurred by LKLEE to comply with enforcement of an ordinance or law,

including but not limited to fire or other codes, in the course of repair, rebuilding, or replacement

of damaged parts of LKLEE’s buildings, because LKLEE was required to comply with fire or

other codes, ordinances, or laws before the April 3, 2018 storm, when the buildings were

undamaged, and failed to comply with such codes, ordinances, or laws. QBE also does not owe

coverage for any such increased costs unless and until the property is actually repaired or

replaced and unless the repairs or replacement are made as soon as reasonably possible after the

loss or damage, not to exceed two years. To the extent, if any, that QBE owes coverage, it would




                                                 24
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 25 of 41



only owe its 21.5% share of $10,000 or 5% of the Limit of Insurance applicable to the building,

whichever is less.

         45.    Section E., “Loss Conditions,” of the “BUILDING AND PERSONAL

PROPERTY COVERAGE FORM” states in part as follows:

         4.     Loss Payment

                a.     In the event of loss or damage covered by this Coverage Form, at
                       our option, we will either:

                       (1)     Pay the value of lost or damaged property;

                       (2)     Pay the cost of repairing or replacing the lost or damaged
                               property, subject to b. below;

                       (3)     Take all or any part of the property at an agreed or
                               appraised value; or

                       (4)     Repair, rebuild or replace the property with other property
                               of like kind and quality, subject to b. below.

                We will determine the value of lost or damaged property, or the cost of its
                repair or replacement, in accordance with the applicable terms of the
                Valuation Condition in this Coverage Form or any applicable provision
                which amends or supersedes the Valuation Condition.

The “Valuation Condition” in § E., “Loss Conditions,” states in part as follows:

         7.     Valuation

                We will determine the value of Covered Property in the event of loss or
                damage as follows:

                a.     At actual cash value as of the time of loss or damage, except as
                       provided in b., c., d., e. and f below.

                                               ***

                The cost of building repairs or replacement does not include the increased
                cost attributable to enforcement of any ordinance or law regulating the
                construction, use or repair of any property. However, the following
                property will be valued at the actual cash value even when attached to the
                building:


                                                25
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 26 of 41



                      (1)    Awnings or floor coverings;

                      (2)    Appliances for refrigerating,        ventilating,   cooking,
                             dishwashing or laundering; or

                      (3)    Outdoor equipment or furniture.

However, § G., “Optional Coverages,” states in part as follows:

         2.     Replacement Cost

                a.    Replacement Cost (without deduction for depreciation) replaces
                      Actual Cash Value in the Loss Condition, Valuation, of this
                      Coverage Form.

                                              ***

                d.    We will not pay on a replacement cost basis for any loss or
                      damage:

                      (1)    Until the lost or damaged property is actually repaired or
                             replaced; and

                      (2)    Unless the repairs or replacement are made as soon as
                             reasonably possible after the loss

                                             ***

                e.    We will not pay more for loss or damage on a replacement cost
                      basis than the least of (1), (2) or (3), subject to f. below:

                      (1)    The Limit of Insurance applicable to the lost or damaged
                             property;

                      (2)    The cost to replace the lost or damaged property with other
                             property:

                             (a)     Of comparable material and quality; and

                             (b)     Used for the same purpose; or

                      (3)    The amount actually spent that is necessary to repair or
                             replace the lost or damaged property.

                                              ***



                                               26
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 27 of 41



                f.     The cost of repair or replacement does not include the increased
                       cost attributable to enforcement of any ordinance or law
                       regulating the construction, use or repair of any property.

QBE does not owe coverage under the above provisions because there was no loss or damage

covered by the Coverage Form. QBE also does not owe replacement cost for any loss or damage

unless and until the lost or damaged property is actually repaired or replaced and unless the

repairs or replacement are made as soon as reasonably possible after the loss or damage.

Replacement cost does not include increased cost attributable to enforcement of any ordinance or

law regulating the construction, use or repair of property, so it does not include costs resulting

from the Fire Marshall’s or Building Department’s enforcement of fire or other codes or from the

Fire Marshall’s or Building Department’s requiring LKLEE to install a new fire-alarm system, to

correct other code violations, to re-do or undo work done without an approved Life Safety Plan

or without other required approval or permits, to comply with the Fire Marshall’s or Building

Department’s other directives, or to comply with any other ordinance or law regulating the

construction, use, or repair of property. To the extent, if any, that QBE owes replacement cost, it

would only owe its 21.5% share of the least of the amounts set forth in 2.e.(1)-(3) above.

         46.    Section F., “Additional Conditions,” of the “BUILDING AND PERSONAL

PROPERTY COVERAGE FORM” states in part as follows:

         F.     Additional Conditions

         The following conditions apply in addition to the Common Policy Conditions and
         the Commercial Property Conditions.

                1.     Coinsurance

                If a Coinsurance percentage is shown in the Declarations, the following condition
                applies.

                a.     We will not pay the full amount of any loss if the value of Covered
                       Property at the time of loss times the Coinsurance percentage


                                                27
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 28 of 41



                    shown for it in the Declarations is greater than the Limit of
                    Insurance for the property.

                    Instead, we will determine the most we will pay using the following
                    steps:

                    (1)     Multiply the value of Covered Property at the time of loss
                            by the Coinsurance percentage;

                    (2)     Divide the Limit of Insurance of the property by the figure
                            determined in Step (1);

                    (3)     Multiply the total amount of loss, before the application of
                            any deductible, by the figure determined in Step (2); and

                    (4)     Subtract the deductible from the figure determined in Step
                            (3).

                    We will pay the amount determined in Step (4) or the limit of
                    insurance, whichever is less. For the remainder, you will either
                    have to rely on other insurance or absorb the loss yourself.

                    Example No. 1 (Underinsurance):

                    When:     The   value     of    the    property is        $250,000
                              The Coinsurance percentage for it               is 80%
                              The Limit of Insurance for it is                $100,000
                              The Deductible is $250
                              The amount of loss is $40,000

                    Step (1): $250,000 x 80% = $200,000 (the minimum amount of
                    insurance to meet your Coinsurance requirements)

                    Step (2): $100,000 ± $200,000 = .50

                    Step (3): $40,000 x .50 = $20,000

                    Step (4): $20,000 — $250 = $19,750

                    We will pay no more than $19,750. The remaining $20,250 is not
                    covered.

                    Example No. 2 (Adequate Insurance):

                    When:      The value of the property is $250,000
                               The Coinsurance percentage for it is 80%


                                             28
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 29 of 41



                                 The Limit of Insurance for it is $200,000
                                 The Deductible is $250
                                 The amount of loss is $40,000

                       The minimum amount of insurance to meet your Coinsurance
                       requirement is $200,000 ($250,000 x 80%). Therefore, the Limit
                       of Insurance in this Example is adequate and no penalty applies.
                       We will pay no more than $39,750 ($40,000 amount of loss minus
                       the deductible of $250).

The Building Policy’s Declarations list a “Coinsurance percentage” of 90% for each of the 16

buildings. The value of each building damaged by wind during the April 3, 2018 storm at the

time of loss, multiplied by the coinsurance percentage of 90%, is greater than the Limit of

Insurance for each of those buildings. Therefore, QBE would only owe its 21.5% share of that

portion of the loss calculated as set forth in the “Coinsurance” provision.         Vericlaim’s

calculations of the amounts owed after applying the “Coinsurance” provision are included in

attached Exhibit “C” at pp. 23-38. Underwriters have already paid these amounts, and more, to

LKLEE, and so has paid (and overpaid) LKLEE in full for building damage. The Business

Personal Property Policy’s Declarations also list a “Coinsurance percentage” of 90% for BPP for

each of the two buildings identified in the Declarations, so even if QBE owed coverage for

damage to any business personal property, it would only owe its 21.5% share of the amount

determined to be owed under the “Coinsurance” provision.

         47.    Section A., “Coverage,” of the Building Policy’s “BUSINESS INCOME (AND

EXTRA EXPENSE) COVERAGE FORM” states:

         Coverage is provided as described below for one or more of the following options
         for which a Limit of Insurance is shown in the Declarations:

         (i)    Business Income including “Rental Value”….

                                               ***




                                               29
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 30 of 41



         If option (i) above is selected, the term Business Income will include “Rental
         Value”….

The Building Policy’s Declarations include a single limit per building for “BI w/Extra Exp —

incl rental,” that is, for business income with extra expense including rental. These limits, tied to

business income, extra expense, and/or rental associated with some (but not all) of the buildings

listed as Covered Property, are:

         Building 1— $6,600         Building 7— $32,964        Building 11 — $420

         Building 3 — $24,558       Building 8 — $46,517      Building 14 — $31,742

         Building 4 — $74,832       Building 9 — $14,400      Building 15 — $8,659

         Building 6 — $27,785       Building 10 — $130,810

Thus, option (i) referenced above (“Business Income including ‘Rental Value’”) is applicable.

Section A. of the “BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM”

further states:

         We will pay for the actual loss of Business Income you sustain due to the
         necessary “suspension” of your “operations” during the “period of restoration”.
         The “suspension” must be caused by direct physical loss of or damage to
         property at premises which are described in the Declarations and for which a
         Business Income Limit of Insurance is shown in the Declarations. The loss or
         damage must be caused by or result from a Covered Cause of Loss…..

Section A. defines “Business Income” as follows:

         1.       Business Income

                  Business Income means the:

                  a.    Net Income (Net Profit or Loss before income taxes) that would
                        have been earned or incurred; and

                  b.    Continuing normal operating expenses incurred, including
                        payroll....




                                                 30
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 31 of 41



Section G., “Definitions,” of the “BUSINESS INCOME (AND EXTRA EXPENSE)

COVERAGE FORM” defines “operations,” “period of restoration,” “rental value,” and

“suspension” as follows:

         2.     “Operations” means:

                a.     Your business activities occurring at the described premises; and

                b.     The tenantability of the described premises, if coverage for
                       Business Income including “Rental Value”…applies.

         3.     “Period of Restoration” means the period of time that:

                a.     Begins:

                       (1)    72 hours after the time of direct physical loss or damage
                              for Business Income coverage; or

                       (2)    Immediately after the time of direct physical loss or
                              damage for Extra Expense coverage;

                       caused by or resulting from any Covered Cause of Loss at the
                       described premises; and

                b.     Ends on the earlier of:

                       (1)    The date when the property at the described premises
                              should be repaired, rebuilt or replaced with reasonable
                              speed and similar quality; or

                       (2)    The date when business is resumed at a new permanent
                              location.

                “Period of restoration” does not include any increased period required
                due to the enforcement of any ordinance or law that:

                       (1)    Regulates the construction, use or repair, or requires the
                              tearing down of any property....
                                              ***

         5.     “Rental Value” means the:




                                                 31
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 32 of 41



                a.    Total anticipated rental income from tenant occupancy of the
                      premises described in the Declarations as furnished and equipped
                      by you, and

                b.    Amount of all charges which are the legal obligation of the
                      tenant(s) and which would otherwise be your obligations, and

                c.    Fair rental value of any portion of the described premises which is
                      occupied by you.

         6.     “Suspension” means:

                a.    The slowdown or cessation of your business activities; or

                b.    That a part or all of the described premises is rendered
                      untenantable, if coverage for Business Income including “Rental
                      Value”…applies.

Under the above provisions, QBE does not owe coverage for any loss of “Business Income” or

“Rental Value” because such loss was not caused by direct physical loss of or damage to

property or was not caused by or did not result from a Covered Cause of Loss, or for losses

claimed for sums that are not “Business Income” or “Rental Value” as defined above, and

because any losses claimed do not constitute actual loss of “Business Income” or “Rental Value”

sustained by LKLEE due to necessary “suspension” of LKLEE’s “operations” during the “period

of restoration,” as defined above. Any loss of “Business Income” or “Rental Income” was

instead caused by the Fire Marshall’s or Building Department’s enforcement of fire or other

codes or by the Fire Marshall’s or Building Department’s requiring LKLEE to install a new fire-

alarm system, to correct other code violations, to re-do or undo work done without an approved

Life Safety Plan or without other required approval or permits, to comply with the Fire

Marshall’s or Building Department’s other directives, or to comply with other ordinances or

laws.




                                              32
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 33 of 41



         48.    Section A. of the “BUSINESS INCOME (AND EXTRA EXPENSE)

COVERAGE FORM” also includes the following “Additional Coverages”:

         3.     Additional Coverages

         a.     Extra Expense

         Extra Expense means necessary expenses you incur during the “period of
         restoration” that you would not have incurred if there had been no direct physical
         loss or damage to property caused by or resulting from a Covered Cause of Loss.

         (1)    We will pay any Extra Expense to avoid or minimize the “suspension”
                of business and to continue “operations”:

                (a) At the described premises...

                                                   ***

         (2)    We will pay any Extra Expense to minimize the “suspension” of business
                if you cannot continue “operations”.

         (3)    We will pay any Extra Expense to:

                (a)    Repair or replace any property; or

                (b)    Research, replace or restore the lost information on damaged
                       valuable papers and records;

                to the extent it reduces the amount of loss that otherwise would have been
                payable under this Coverage Form.

QBE does not owe coverage or payment for any “Extra Expense” because such expense was not

caused by direct physical loss or damage to property or was not caused by or did not result from

a Covered Cause of Loss, or was not incurred during a “period of restoration,” or was not

incurred to avoid or minimize the “suspension” of business and to continue “operations,” or was

not incurred to repair or replace any property or research, replace, or restore the lost information

on damaged valuable papers and records, or because LKLEE could have continued “operations.”




                                                   33
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 34 of 41



         49.    Section A. of the “BUSINESS INCOME (AND EXTRA EXPENSE)

COVERAGE FORM” also includes the following “Additional Coverages”:

         3.     Additional Coverages


                                                ***
                b.    Extended Business Income

                      (1)    Business Income Other Than “Rental Value”

                      If the necessary “suspension” of your “operations” produces a
                      Business Income loss payable under this policy, we will pay for the
                      actual loss of Business Income you incur during the period that:

                             (a)       Begins on the date property (except “finished
                                       stock”) is actually repaired, rebuilt or replaced and
                                       “operations” are resumed; and

                             (b)       Ends on the earlier of:

                                       (i)    The date you could restore your
                                              “operations”, with reasonable speed, to the
                                              level which would generate the business
                                              income amount that would have existed if no
                                              direct physical loss or damage had
                                              occurred; or

                                       (ii)   30 consecutive days after          the   date
                                              determined in (1)(a) above.

                      However, Extended Business Income does not apply to loss of
                      Business Income incurred as a result of unfavorable business
                      conditions caused by the impact of the Covered Cause of Loss in
                      the area where the described premises are located.

                      Loss of Business Income must be caused by direct physical loss or
                      damage at the described premises caused by or resulting from any
                      Covered Cause of Loss.

                      (2)    “Rental Value”

                      If the necessary “suspension” of your “operations” produces a
                      “Rental Value” loss payable under this policy, we will pay for the
                      actual loss of “Rental Value” you incur during the period that:


                                                 34
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 35 of 41



                              (a)    Begins on the date property is actually repaired,
                                     rebuilt or replaced and tenantability is restored;
                                     and

                              (b)    Ends on the earlier of:

                                     (i)    The date you could restore tenant
                                            occupancy, with reasonable speed, to the
                                            level which would generate the “Rental
                                            Value” that would have existed if no direct
                                            physical loss or damage had occurred; or

                                     (ii)   30 consecutive days after           the   date
                                            determined in (2)(a) above.

                However, Extended Business Income does not apply to loss of “Rental
                Value” incurred as a result of unfavorable business conditions caused by
                the impact of the Covered Cause of Loss in the area where the described
                premises are located.

                Loss of “Rental Value” must be caused by direct physical loss or damage
                at the described premises caused by or resulting from any Covered Cause
                of Loss.

QBE does not owe coverage or payment for “Extended Business Income” because there is no

“Business Income loss” or “Rental Value loss” payable under the Policy or produced by a

necessary “suspension” or LKLEE’s “operations,” because there was no actual loss of “Business

Income” or “Rental Value” during the period referenced in the above provisions, and because

any “Business Income loss” or “Rental Value loss” was not caused by direct physical loss or

damage at the described premises or was not caused by or did not result from a Covered Cause of

Loss.

         50.    Section D., “Loss Conditions,” of the Building Policy’’s “BUSINESS INCOME

(AND EXTRA EXPENSE) COVERAGE FORM” states:

         5.     Loss Determination

                                              ***

                c.     Resumption Of Operations

                                               35
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 36 of 41



                       We will reduce the amount of your:

                       (1)     Business Income loss, other than Extra Expense, to the
                               extent you can resume your “operations”, in whole or in
                               part, by using damaged or undamaged property (including
                               merchandise or stock) at the described premises or
                               elsewhere.

                                               ***

                d.     If you do not resume “operations”, or do not resume
                       “operations” as quickly as possible, we will pay based on the
                       length of time it would have taken to resume “operations” as
                       quickly as possible.

QBE does not owe coverage for Business Income loss, but even if such coverage was owed,

QBE would not owe coverage to the extent that LKLEE could have resumed operations in

whole or in part, and would not owe coverage for more than the length of time it would have

taken LKLEE to resume operations as quickly as possible.

         51.    Section A.4., “Additional Coverages,” of the “BUILDING AND PERSONAL

PROPERTY COVERAGE FORM,” at part a., provides coverage for “Debris Removal.”

However, part a. is supplanted by the following endorsement:

                             DEBRIS REMOVAL ENDORSEMENT

         THIS ENDORSEMENT CONTAINS PROVISIONS WHICH MAY LIMIT OR
         PREVENT RECOVERY UNDER THIS POLICY FOR LOSS WHERE COSTS OR
         EXPENSES FOR DEBRIS REMOVAL ARE INCURRED.

                                               ***

         Any provision within this Policy (or within any other Endorsement which forms
         part of this Policy) which insures debris removal is canceled and replaced by the
         following:

         1.     In the event of physical damage to or destruction of property, for which
                Underwriters hereon agree to pay, or which but for the application of a
                deductible or underlying amount they would agree to pay (hereinafter
                referred to as “Damage or Destruction), this Policy also insures, within
                the Sum Insured, subject to the limitations and method of calculation



                                                36
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 37 of 41



                  below, and to all the other terms and condition of the Policy, costs or
                  expenses;

                  (a)     which are reasonably and necessarily incurred by the Assured in
                          the removal from the premises of the Assured at which the Damage
                          or Destruction occurred, of debris which results from the Damage
                          or Destruction; and

                  (b)     of which the Assured becomes aware and advises the amount
                          thereof to Underwriters hereon within one year of the
                          commencement of such Damage or Destruction.

         2.     In calculation the amount, if any, payable under this Policy for loss where
                costs or expenses for removal of debris are incurred by the Assured (subject
                to the limitations in paragraph 1 above):

                  (a)    the maximum amount of such costs or expenses that can be
                          included in the method of calculation set out in (b) below shall be
                          the greater of US $25,000 (twenty-five thousand dollars) or 10%
                          (ten percent) of the amount of the Damage or Destruction from
                          which such costs or expenses result; and

                  (b)    the amount of such costs or expenses as limited in (a) above shall
                          be added to:

                          (i)    the amount of the Damage or Destruction; and

                          (ii)   all other amounts of loss, which arise as a result of the
                                 same occurrence, and for which Underwriters hereon also
                                 agree to pay, or which but for the application of a
                                 deductible or underlying amount they would agree to pay;
                                 and

                          the resulting sum shall be the amount to which any deductible or
                          underlying amount to which this Policy is subject and the limit (or
                          applicable sub-limit) of this Policy, shall be applied.

QBE does not owe coverage for debris removal because it was not necessitated by or did not

result from “physical damage to or destruction of property” covered by the Policies, because

costs or expenses were not “reasonably and necessarily incurred by [LKLEE] in the removal

from the premises of [LKLEE] at which the Damage or Destruction occurred, of debris

which results from the Damage or Destruction,” or because LKLEE did not become aware


                                                  37
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 38 of 41



and advise the amount thereof to Underwriters within one year of the commencement of such

Damage or Destruction. Even if coverage was owed for debris removal, such coverage

would be limited to an amount calculated as set forth in the above endorsement.

         53.       The Policies include the following endorsement:

                     EXCLUSION— TOTAL MOLD, MILDEW OR OTHER FUNGI

                THIS ENDORSEMENT CHANGES THE POLICY. READ IT CAREFULLY.

         Notwithstanding any provisions to the contrary within the policy of which this
         endorsement forms a part, or within any other endorsement, which forms a part of
         this policy, we do not cover:

         a.          Property damage; or
         b.          Bodily injury; or
         c.          Debris removal; or
         d.          Loss of use; or
         e.          Additional living expenses (ALE); or
         f.          Medical payments to others; or
         g.          Personal injury; or
         h.          Business interruption losses; or
         i.         Any increase in insured loss, damage, cost, or expense; or
         j.        Any loss, cost, expense, fine, or penalty which is incurred , sustained or
                   imposed by order, direction, instruction or request of or by agreement
                   with any court, governmental agency or any public, civil or military
                   authority, or thereat thereof, (and whether or not as a result of public or
                   private litigation); or
         k.        Any loss, damage, cost or expense

         in connection with or arising out of exposure to or the manifestation, release,
         dispersal, seepage, migration, discharge, appearance, presence or growth of
         mold, mildew, mycotoxins, fungi or organic pathogens. Such loss or damage is
         excluded regardless of any other cause or event that contributes concurrently or
         in any sequence to the loss or damage.

         The term “organic pathogen” or “organic pathogens” means any organic
         irritant or contaminant including but not limited to the following: mold, fungus,
         bacteria, or virus including but not limited to their by-products such as
         mycotoxins, mildew, or biogenic aerosol. “Organic pathogen” includes but is not
         limited to the following fungi or mycotoxins produced by such fungi: Aspergillus,
         Penicillium, Stachybotrys chartarum, Trichodema, and Fusarium Memnoniella.

                                                  ***


                                                   38
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 39 of 41



         This exclusion includes but is not limited to (1) any cost, expense or charge to
         test, monitor cleanup, remediate, remove, contain, treat, detoxify, neutralise,
         rehabilitate, or in any way respond to or assess the effects of mold, mildew,
         mycotoxins, fungi, or organic pathogen; or (2) any cost, expense, or escape,
         exposure to, manifestation, appearance, presence, or growth of mold, mildew,
         mycotoxins, fungi or organic pathogens.

QBE does not owe coverage for any loss, damage, or expense incurred by LKLEE, LLC, if any,

in connection with or arising out of exposure to or the manifestation, release, dispersal, seepage,

migration, discharge, appearance, presence or growth of mold, mildew, mycotoxins, fungi or

organic pathogens.

         54.    The Policies’ “COMMERCIAL PROPERTY CONDITIONS” state:

                     CONCEALMENT, MISREPRESENTATION OR FRAUD

         This Coverage Part is void in any case of fraud by you as it relates to this
         Coverage Part at anytime. It is also void if you or any other insured, at any
         time, intentionally conceal or misrepresent a material fact concerning:

         1.     This Coverage Part;

         2.     The Covered Property;

         3.     Your interest in the Covered Property; or

         4.     A claim under this Coverage Part.

The Policies also include the following endorsement:

                                FRAUDULENT CLAIM CLAUSE

         If the (re)insured shall make any claim knowing the same to be false or
         fraudulent, as regards amount or otherwise, this contract shall become void
         and all claim hereunder shall be forfeited.

LKLEE committed fraud and/or misrepresented a material fact concerning or relating to

coverage or LKLEE’s claim, or made a claim knowing same to be false or fraudulent as

regards amount or otherwise. As example, LKLEE claimed damage to more than 700 skates

or pairs of skates when none were actually damaged, or certainly none that LKLEE was ever


                                                39
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 40 of 41



able to show MKA and/or Vericlaim. LKLEE also claimed that it had to close Skate Castle due

to the storm on April 3, 2018, when it actually had to close due to code and Life Safety Plan

issues raised by the Fire Marshall and Building Department. LKLEE also claimed that the new

fire-alarm system was being installed in response to city requirements related to water damage

from the storm, when the new system was actually required regardless of any such water

damage. LKLEE also claimed that certain massage chairs were not functioning properly due to

the April 3, 2018 storm when they were thereafter observed having been removed to Lisa Kay

Lee’s residence on the property in working order.

                                    PRAYER FOR RELIEF

         Based on the above, QBE prays that the Court will declare (i) that QBE has no obligation

under the Building Policy to pay LKLEE for any damage to LKLEE’s buildings beyond the

amount QBE has already paid LKLEE for such damage; (ii) that QBE has no obligation under

the Building Policy to pay LKLEE for any loss of business income or rental income; (iii) that

QBE has no obligation under the Business Personal Property Policy to pay LKLEE for any

damage to its business personal property; and (iv) that the Policies are void and LKLEE’s claims

forfeited. QBE further prays that the Court will render a judgment for such other, further, or

different relief in favor of QBE as may be warranted, the premises considered.



                                             /s/ A. Grady Williams IV ______________
                                             A. GRADY “BO” WILLIAMS IV
                                             WILLIAM E. SHREVE, JR.
                                             WILLIAM MOORER
                                             Attorneys for Plaintiff




                                                40
PD.27401719.1
          Case 5:19-cv-01869-MHH Document 1 Filed 11/18/19 Page 41 of 41



OF COUNSEL:

PHELPS DUNBAR LLP
P. O. Box 2727
Mobile, AL 36652
(251) 432-4481
bo.williams@phelp.com
william.shreve@phelps.com
will.moorer@phelps.com



DEFENDANT IS TO BE SERVED BY PROCESS SERVER AS FOLLOWS:

Lisa Kay Lee
LKLEE, LLC
401 14th Street
Decatur, AL 35601




                                        41
PD.27401719.1
